March 15, 1905. The opinion of the Court was delivered by
This case presents the precise question disposed of in the case of Augustus Flood v. TheNews and Courier Company, where the order sustaining the demurrer was reversed. Having overruled the demurrer in that case, it only remains for us, upon the authority of that case, to reverse the order sustaining the demurrer in this case. *Page 123 
The judgment of this Court is, that the judgment of the Circuit Court be reversed, where it sustained the demurrer in this case, and the action is remanded to the Circuit Court for such other proceedings as may be in accordance with law.
MESSRS. JUSTICES GARY, JONES and WOODS concur in theresult, as the complaint alleges that the publication was wilfuland malicious.